MEMORANDUM **
Blanca Reyes, native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals’ (BIA), affirming, without opinion, the decision of the Immigration Judge (IJ) finding her removable and denying her motion to terminate removal proceedings. Reyes contends that she was erroneously placed in removal proceedings on the basis of information contained in her ex-husband’s application for asylum. We lack jurisdiction to review the agency’s decision to commence proceedings. See 8 U.S.C. § 1252(g) (“no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from the decision or action by the Attorney General to commence proceedings, adjudicate cases, or execute removal orders against any alien under this chapter”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.